ATTORNEY GENERAL HENRY HAS ASKED THAT I RESPOND TO YOUR LETTER DATED AUGUST 8, 1989. THIS LETTER, OF COURSE, IS NOT A FORMAL, BINDING OPINION OF THE ATTORNEY GENERAL BECAUSE YOU HAVE REQUESTED UNOFFICIAL ADVICE ONLY. RATHER, THIS RESPONSE SHOULD BE CONSIDERED AN INFORMAL LETTER BY THE AUTHOR TO YOU. IN PREPARING THIS LETTER RESPONSE, I CONFERRED WITH MR. ROBERT COLE, A STAFF ATTORNEY FOR OKLAHOMA DEPARTMENT OF HEALTH, COMMISSIONER, DR. JOAN LEAVITT, THE AGENCY WITH OVERSIGHT RESPONSIBILITIES FOR EMERGENCY MEDICAL SERVICES AND BELIEVE YOU WILL FIND HIM A VALUABLE RESOURCE SHOULD HAVE FURTHER QUESTIONS.
IN YOUR LETTER YOU POSE, EFFECT THE FOLLOWING QUESTION:
  "UNDER THE PROVISIONS OF THE EMERGENCY MEDICAL CARE ACT, 63 O.S. 330.71 (1981) ET AL., MAY RN'S OR LPN'S SERVE AS EMT'S WITHOUT HAVING TO GO THROUGH THE ADDITIONAL REQUIREMENTS SET FORTH IN TITLE 63?"
THE EMERGENCY MEDICAL CARE ACT RELATES PRIMARILY TO EMT'S AND THEIR INVOLVEMENT IN PRE-HOSPITALIZATION MEDICAL SERVICES. THE ACT DOES NOT HAVE ANY DIRECT APPLICATION TO THE USE OF RN'S OR LPN'S IN EMERGENCY SITUATIONS. 63 O.S. 330.74(1)/63 O.S. 330.74(2)/63 O.S. 330.74(4) DEFINE THE LEVEL OF KNOWLEDGE, TRAINING, AND SKILL NECESSARY TO BECOME AN EMT. INCLUDED IN THIS CURRICULUM IS A STANDARD DEPARTMENT OF TRANSPORTATION TRAINING PROGRAM, ONCE AN INDIVIDUAL PASSES AN EXAMINATION THEY BECOME A LICENSED EMT. BOTH RN'S AND LPN'S GO THROUGH A VAST ARRAY OF EXTENSIVE TRAINING TO BECOME LICENSED IN OKLAHOMA; HOWEVER, THE TRAINING AN RN RECEIVES IS NOT TOTALLY DEDICATED TO EMERGENCY MEDICAL CARE. IN CONTRAST, EMT'S ARE SPECIFICALLY TRAINED TO GIVE AID AND MEDICAL ATTENTION TO PATIENTS IN EMERGENCY SITUATIONS. EMT'S ARE TRAINED IN AMBULANCE TECHNIQUES AND OPERATING PROCEDURES THAT AN RN OR LPN WOULD NOT NECESSARILY BE FAMILIAR WITH. CONSEQUENTLY, THE USE OF AN RN OR LPN ON AN AMBULANCE COULD CREATE DRASTIC PROBLEMS IN A LIFE OR DEATH SITUATION.
THUS, ACCORDING TO THE PROVISIONS AND UNDERLYING POLICIES OF THE EMERGENCY MEDICAL CARE ACT, RN'S AND LPN'S ARE NOT ELIGIBLE TO SERVE AS EMTS UNLESS THEY SATISFY THE SEPARATE LICENSURE REQUIREMENTS FOR EMTS.
HOWEVER, I AM INFORMED BY COMMISSIONER LEAVITT THAT RN'S MAY BE USED IN THE BACK OF AN AMBULANCE DURING INTERHOSPITAL TRANSFERS TO SUPPLEMENT THE SKILLS OF AN EMT. WHEN AN RN FUNCTIONS IN THIS CAPACITY SHE MUST FOLLOW WRITTEN ORDERS OF A PHYSICIAN, AS DEFINED BY 59 O.S. 492 (1988), OR BE IN DIRECT RADIO CONTACT WITH SUCH A PHYSICIAN.
THEREFORE, UNDER THE PROVISIONS OF THE EMERGENCY MEDICAL CARE ACT, 63 O.S. 330.71 ET AL., RN'S AND LPN'S ARE NOT PER SE ELIGIBLE TO SERVE ON AMBULANCES AS EMT'S. HOWEVER, RN'S MAY BE USED IN AN AMBULANCE FOR INTERHOSPITAL TRANSFERS WHEN FOLLOWING WRITTEN INSTRUCTIONS OR IN DIRECT RADIO CONTACT WITH A PHYSICIAN.
(ROBERT T. RALEY)